FILE COPY

       RE: Case No. 15-0762             DATE: 12/18/2015
       COA #: 04-14-00641-CV    TC#: 12-13-0101-CVW
STYLE: ROBERT MARX AND DEBBIE MARX
   v. FDP, L.P.

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                     MS. DEBORAH BRYAN
                     WILSON COUNTY DISTRICT CLERK
                     P.O. BOX 812
                     FLORESVILLE, TX 78114
                                             FILE COPY

       RE: Case No. 15-0762             DATE: 12/18/2015
       COA #: 04-14-00641-CV    TC#: 12-13-0101-CVW
STYLE: ROBERT MARX AND DEBBIE MARX
   v. FDP, L.P.

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                     MR. KEITH E. HOTTLE
                     CLERK, FOURTH COURT OF APPEALS
                     BEXAR COUNTY JUSTICE CENTER
                     300 DOLOROSA, STE. 3200
                     SAN ANTONIO, TX 78205
                                             FILE COPY

       RE: Case No. 15-0762             DATE: 12/18/2015
       COA #: 04-14-00641-CV    TC#: 12-13-0101-CVW
STYLE: ROBERT MARX AND DEBBIE MARX
   v. FDP, L.P.

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                     MR. KIRK DOCKERY
                     DONAHO & DOCKERY, P.C.
                     P. O. BOX 459
                     FLORESVILLE, TX 78114-0459
                                             FILE COPY

       RE: Case No. 15-0762             DATE: 12/18/2015
       COA #: 04-14-00641-CV    TC#: 12-13-0101-CVW
STYLE: ROBERT MARX AND DEBBIE MARX
   v. FDP, L.P.

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                     MR. VINCENT L. MARABLE III
                     PAUL WEBB, P.C.
                     221 NORTH HOUSTON STREET
                     WHARTON, TX 77488